Citation Nr: 0946148	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1970.  He served in the Republic of Vietnam from March 1968 
to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was treated for acne during his military 
service.

2.  The Veteran does not currently have acne.

3.  The Veteran is currently diagnosed with Seborrheic 
Keratosis.

3.  There is no competent medical evidence of record 
associating Seborrheic Keratosis with acne or any other 
disability, disease, or event in service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in October 2005 that fully 
addressed the notice elements noted above and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In December 2006, the Veteran was sent a letter that informed 
him of how disability ratings and effective dates are 
assigned, in compliance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Even though the Veteran was not provided 
with this letter until after the initial adjudication of that 
claim, the claim was subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record. See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for a psychiatric disorder, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from March 2003 to March 2007.  The Veteran 
submitted private treatment records dated from February 2000 
to November 2004.  The Veteran was afforded a VA examination 
in May 2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that he is entitled to service 
connection for a skin disorder, to include as due to exposure 
to Agent Orange.  However, the evidence of record fails to 
suggest that there is any link between the Veteran's current 
diagnosis of Seborrheic Keratosis and his military service.  
As such, service connection is not warranted.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 C.F.R. § 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Furthermore, even if a Veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service. See 38 U.S.C.A. § 1116(f).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

In Haas v. Nicholson, 525 F.3d 1168 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit upheld 
the Board's interpretation that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), the serviceman must have actually been 
present at some point during the Vietnam conflict on the 
landmass of Vietnam or in its inland waters.

Applying the above law to the Veteran's case, the Board 
concedes that the Veteran was likely exposed to herbicides, 
such as Agent Orange, during his service in Vietnam from 
March 1968 to March 1969.  However, exposure to Agent Orange 
in and of itself is not sufficient to warrant the application 
of the presumption of service connection.  The evidence must 
also demonstrate that the Veteran has been diagnosed with one 
of the above listed diseases found to be associated with 
herbicide exposure within the appropriate time frame.  38 
C.F.R. § 3.309(e).  Seborrheic Keratosis does not appear on 
the list of presumptive diseases.  In the Veteran's May 2008 
VA examination report, the examiner stated that Seborrheic 
Keratosis was not related to either acne or impetigo.  The 
Veteran is not currently diagnosed with any other skin 
disorder.  Thus, the Veteran is not entitled to presumptive 
service connection.

While the Veteran asserts that his skin disorder should be 
presumptively service-connected due to his exposure to Agent 
Orange, the Board will also consider the Veteran's claim on a 
direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude a Veteran from establishing direct service 
connection with proof of actual direct causation.

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

As discussed above, the Veteran seeks entitlement to service 
connection for a skin disorder.  The Veteran was treated for 
acne in service and contends that he still has a current skin 
disorder which is related to active service.  He claims that 
his skin disorder was caused by exposure to Agent Orange and 
the weather conditions in Vietnam.

The Veteran served as a wireman while in the military.  Acne 
was noted on both his entrance and separation examinations.  
He sought treatment for acne several times during his 
service.  In October 1969 it was noted that the Veteran had a 
six year history of acne.  Acne was observed on his face, 
neck, and trunk.

In February 2002 the Veteran had moles removed from each of 
his temples.  At other points in the record when the 
Veteran's systems were evaluated, his skin was found to be 
normal.

The Veteran was afforded a VA examination in May 2008.  The 
Veteran reported having acne which he claimed began during 
service.  The Veteran's skin was cleared and he did not have 
any symptoms of acne during the examination.  The Veteran 
also reported having impetigo on his right forearm which he 
claimed began in 1968.  Upon examination the condition was 
cleared and there were no symptoms.  The Veteran had not had 
treatment for either condition in the year prior to the 
examination.  Upon examination the Veteran had multiple 
Seborrheic Keratosis which the examiner determined was not 
related to acne or impetigo.  The examiner concluded that 
Seborrheic Keratosis was not caused by or the result of acne 
or impetigo in service because the condition is not related 
to either acne or impetigo.  

In light of the evidence the Veteran is not entitled to 
service connection for a skin disorder.  The Veteran does not 
have current symptoms of or a diagnosis for either acne or 
impetigo.  While he received treatment for these conditions 
in service, the symptoms have since cleared and it is not a 
current disability.  Although the Veteran complains that he 
has lasting symptoms of these conditions, and is competent to 
do so as symptoms are readily observable, without a current 
disability or diagnosis service connection cannot be granted.

Additionally, he is not entitled to service connection for 
Seborrheic Keratosis.  He did not seek treatment for this 
condition in service.  Seborrheic Keratosis is not related to 
acne, impetigo, or any other condition from which the Veteran 
suffered during active service.  Although he currently 
suffers from the condition, without medical evidence 
associating it with his active service or an injury or 
disease incurred in active service, service connection cannot 
be awarded.

Further, the Veteran's fist post-service complaint of a skin 
disorder does not appear until February 2002.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show treatment 
for any skin disorders for more than 30 years after the 
Veteran separated from service.  This is significant evidence 
against the claim.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a skin disorder, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder is 
denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


